EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 14, please replace “Claim 13” with –-Claim 9--.

DETAILED ACTION

The After Final Amendment and After Final Consideration Pilot Program 2.0 filed on 12/16/2020 are entered.

Claims 1-8, 13 and 15-20 are canceled.

New claim 27 is added.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 08/10/2020 have been fully considered and they are found persuasive.

The rejection of claims 9-12 and 14 under 35 U.S.C. 103 as being unpatentable over Xie, US 2013/0267670 A1 in view of Ahn et al., WO 2008/085234 A1 (hereinafter “Ahn”) is withdrawn.

The rejection of claims 21-26 under 35 U.S.C. 103 as being unpatentable over Xie, US 2013/0267670 A1 in view of Ahn et al., WO 2008/085234 A1 (hereinafter “Ahn”) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 9-12, 14 and 21-27 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Xie and Ahn. Xie teaches a two-part structural adhesive comprising an organoborane amine complex and at least one compound having at least two polymerizable ethylenically unsaturated group. See Xie, [0013]. Ahn teaches ingredients of an organoborane amine complex and an amine reactive compound isolated from each other via encapsulation wherein the encapsulated ingredient is dispersed in an emulsion suspension. See Ahn, [0015]. The present invention differs from Xie and Ahn in that the present invention requires breakable microcapsules comprising interpolymer complexes of two oppositely charged polymers containing an encapsulated component consisting of hydrophobic carboxylic acid cure activator.

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Xie and Ahn to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT D HARLAN/Primary Examiner
Art Unit 1762